Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the unlabeled rectangular box(es) shown in Fig. 1.  The drawings should be provided with suitable descriptive legends.  See: 37 CFR 1.84 (n) and (o).
The drawings are objected to because the drawings contain blank boxes and other shapes, which are not widely, recognized engineering symbols. Applicant must supply a suitable legend.  A proposed drawing correction or corrected drawings are required in reply to the Office action to avoid abandonment of the application. The objection to the drawings will not be held in abeyance.
37 CFR 1.84(n) and (o) permit use of symbols which are not universally recognized, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable. In addition, suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. (Emphasis added). Thus the examiner may require, on a case-by-case basis, the use of descriptive legends where it is believed that such will facilitate a clear understanding of the drawings without undue reliance on the specification for understanding of the subject matter depicted therein. "When possible, a drawing should be so complete that the purpose and operation of the invention may be readily understood by one skilled in the art by means of a mere inspection of said drawing. The necessity of reading the specification in connection with the drawing should be avoided, if possible." See Ex Parte Hartley, 1901 C.D. 247 (Comm'r Pat. 1901).
In the instant case, Fig. 1 has boxes and other shapes with lines connecting the shapes together and the use of descriptive legends is necessary because it is believed that such will facilitate a clear .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 130.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Objections
Claims 3 and 11 are objected to because of the following informalities:  
Regarding claim 3, the language “control unit is a the processor” (line 2) is objected to for a typographical error; Examiner suggests amending to read –control unit is a processor--.  
Regarding claim 3, the language “replenishment gas mixture be supplied” (line 10) is objected to for a typographical error; Examiner suggests amending to read –replenishment gas mixture to be supplied--.
Regarding claim 11, the language “the rebreather” (line 3) is objected to for not maintaining consistency in claim terminology; Examiner suggests amending to read –the rebreather system--.
Regarding claim 11, the language “to the a tank” (line 3) is objected to for a typographical error; Examiner suggests amending to read –to the tank--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the language “a canister removing the carbon dioxide …” (line 8) is indefinite as claim 1 is a system claim whereas the cited language appears to be a method step.  Examiner suggests amending to read –a canister for removing the carbon dioxide …--.
Regarding claim 1, the language “a tube supplying the replenishment gas …” (line 13) is indefinite as claim 1 is a system claim whereas the cited language appears to be a method step.  Examiner suggests amending to read –a tube for supplying the replenishment gas …--.
The term "high pressure" in claim 1 (emphasis added) is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not known what qualifies, or does not qualify, as being ‘high’ pressure.
Regarding claim 1, the language “a servo-controlled supply valve of a normally open type” (line 23-24, emphasis added) is indefinite as it is not known what limitation the term ‘type’ infers into the valve.  Examiner suggests amending to read –a normally open servo-controlled supply valve--.
The term "firmly" in claim 1 (line 25) is a relative term which renders the claim indefinite.  The term "firmly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear as to what qualifies, or does not qualify, as being firmly taking a condition.
.
Claim 11 recites the limitation "the breathing loop" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-5 and 7-10 are rejected based on dependency on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (6,712,071) in view of Lewis (5,924,418).
Regarding claim 1, Parker shows a rebreather system (see Fig. 1-2 and abstract for example) which includes a mouthpiece (mouthpiece 12, col. 6 ln. 13); a first breathing bag for exhaled breathing 
Regarding claim 4, the modified Parker system is such that in combination with the electronic control unit, an interface is provided displaying one or more measurement data and/or other quantities determined by the one or more sensors or combination of sensors, or as a function of values measured by said one or more sensors and/or alphanumeric or graphical messages or information (see Parker col. 8 ln. 33-51, col. 9 ln. 5-23, col. 10 ln. 9-21, abstract, col. 2 ln. 59 through col. 3 ln. 8; display interfaces 61 and 62).
Regarding claim 11, the modified Parker system includes two tanks for alternately adding replenishment gas to the breathing loop (see Parker Fig. 1, tanks 20 and 69), but is silent as to a tank including an oxygen content higher than 60%; however, Lewis teaches a similar rebreather system which includes a tank having oxygen content higher than 60% (see Lewis col. 5 ln. 36-37, “pure oxygen” being content higher than 60%).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Parker system’s oxygen replenishment tank to be oxygen content greater than 60%, as taught by Lewis, in order to provide a greater amount of oxygen to inject into the breathing loop.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker and Lewis as applied to claim 1 above, and further in view of Morrison (4,454,878).
.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker and Lewis as applied to claim 1 above, and further in view of Gurr et al. (2017/0283020).
Regarding claim 3, the modified Parker system’s electronic control unit and the one or more sensors or combination of sensors are set to detect at least one or more of the following values or combinations of values: breathing gas pressure, oxygen level in one or both of the first breathing bag or second breathing bag, carbon dioxide level in the first breathing bag and/or second breathing bag, depletion level of the carbon dioxide canister, level of the replenishment gas mixture in the tank, or pressure of the replenishment gas in the tank (see col. 9 ln. 5-23 and col. 10 ln. 9-21 for example, sensors 51, 52, 53 for example) and the control unit determines the amount of the replenishment gas mixture to be supplied in a circuit necessary to replenish a predetermined oxygen level in the breathing gas mixture and to generate control signals for the supply unit corresponding to an actuation of the supply unit for feeding the amount of replenishment gas to be supplied in a circuit necessary to replenish a predetermined oxygen level in the breathing gas mixture (control unit 59, 60, see col. 8 ln. 33-37, col. 9 ln. 5-23 and col. 10 ln. 9-21), but is silent as to the electronic control units explicitly being a .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker and Lewis as applied to claim 4 above, and further in view of Corl et al. (10,518,851).
Regarding claim 5, the modified Parker system’s interface includes a display monitor that is set for a graphic representation displaying one or more measurement data and/or other quantities determined by the one or more sensors or combination of sensors, or as a function of values measured by one or more of said one or more sensors or combination of sensors, or said alphanumeric or graphical messages or information (see Parker col. 8 ln. 33-51, col. 9 ln. 5-23, col. 10 ln. 9-21, abstract, col. 2 ln. 59 through col. 3 ln. 8; display interfaces 61 and 62), but is silent as to the display monitor being controlled by a graphics processing unit that executes a graphics display program.  However, Corl teaches a similar system which includes a display controlled by a GPU (see Corl Fig. 11 and col. 15 ln. 15-28, GPU 1112; Fig. 12 GPU 1112).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Parker system’s display to be controlled by a GPU, as taught by Corl, as this is a well-known means of providing display and would have been obvious substitution of one known element for another with predictable results, i.e. displaying graphical data.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker and Lewis as applied to claim 1 above, and further in view of Erikson (2017/0144737).
Regarding claim 6, the modified Parker system is silent as to providing an interface for connection with a command and/or data input system that is connected thereto both by cable or wireless connection and/or with a port for the connection to peripherals storing and/or transmitting programs or other data libraries; however, Erikson teaches a similar system which includes this limitation (see Erikson para. 0032 GUI 26c includes an interface in the form of a USB port to send/receive data, see Fig. 1-2).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Parker system’s control unit to include an interface, as taught by Erikson, in order to provide the ability to send/receive data (Erikson para. 0032).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker and Lewis as applied to claim 1 above, and further in view of Emmons (3,695,261).
Regarding claim 7, the modified Parker system is silent as to including an exhaust valve for a predetermined amount of the breathing gas mixture for maintaining a predetermined pressure of the breathing gas mixture; however, Emmons teaches a similar rebreathing system which includes an exhaust valve for a predetermined amount of the breathing gas mixture for maintaining a predetermined pressure of the breathing gas mixture (see Emmons Fig. 1, exhaust valve 20, see col. 3 ln. 28 through col. 4 ln. 8).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Parker system to include an exhaust valve, as taught by Emmons, in order to provide exhausting of air from the system as needed (see Emmons col. 3 ln. 37-47).
.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker and Lewis as applied to claim 1 above, and further in view of Forsyth et al. (7,353,824).
Regarding claim 9, the modified Parker system is silent as to being provided with a functional diagnostics automatic sub-system, which, in case of detection of one or more non-correct operating conditions of the electronic control unit and/or of one or more peripherals connected to said electronic control unit sets the supply valve in an opening condition stopping automatically irreversibly or vitally an input of the control signal of the supply valve that maintains the supply valve in a closed condition.  However, Forsyth teaches a similar rebreather system which includes this limitation (see Forsyth abstract, col. 6 ln. 1-4, col. 7 ln. 16-34, col. 10 ln. 46 through col. 11 ln. 3, col. 11 ln. 62 through col. 12 ln. 9, col. 14 ln. 11-47).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Parker system to include a functional diagnostics automatic sub-system, as taught by Forsyth, in order to provide for automatic diagnosis of various elements of the system to ensure the system is calibrated/functional (see Forsyth abstract for example).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker and Lewis as applied to claim 1 above, and further in view of Hamilton (5,036,841).
Regarding claim 10, the modified Parker system is silent as to the gas mixture replenishing oxygen being a mixture of oxygen and of at least one additional physiologically inert gas, the content of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Winkler et al. (4,423,723), Stone et al. (2011/0041848), Johnson et al. (2015/0007593), Deas (2010/0012124), and Gordon (2004/0200478) are all directed towards rebreather systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/COLIN W STUART/Primary Examiner, Art Unit 3785